AO 199A (Rev~' 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                             Page 1 of       3      Pages



                                      UNITED STATES DISTRICT COURT
                                                                           for the

                                                  Eastern District of California                                             I LED
                                                                                                                         ocr 11 2ora.
                                                                                                                  CLERK
UNITED STATES OF AMERICA,                                                                                      EASTER ' U.s. Disr     .
                                                                           )                                  B'f     N DiSTRJcrcJ~CTcouRT .
                                                                           )                                                      CALIFORNIA
                               v.                                                                                           DEPUTv CLER!I
                                                                           )              Case No.        1:18-MJ-165 BAM
PEDRO GAVINO,                                                              )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that .
      the court may impose.

      The defendant must appear at:              United States District Court, 2500 Tulare Street, Fresno, California 93721
                                                                                                . Place




      on                                         October 19, 2018, at 2:00PM before Magistrate Judge Sheila K. Oberto
                                                                               Date and Time


      If blank, defendant will be notified of next appearance.
 AO 1998 (Rev. 09/0S:EDCA [Fresno]) Additional Conditions of Release (General)                                        Page[i)of []]Pages

 GAVINO, Pedro
 Dkt. No. 1:18-MJ-00165-BAM
                          ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

 0     (6)        The defendant is placed in the custody of:

                   Name of person or organization           Maria Irma Gavino

           who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
           appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
           defendant violates any conditions of release or disappears.                                ·

                    siGNED:.    A~rr ~ .~ t ,;;;c;
                                      CUSTODIAN
 0     (7)        The defendant must:
       0          (a) report on a regular basis to the following agency:
                      Pretrial Services and comply with their rules and regulations;
                · (b) report in person to the Pretrial Services Agency immediately following your release from custody;
                 ·(c) reside at a location approved by the PSO, and not move or absent yourself from this residence without
                      prior approval of PSO; travel restricted to State of California, unless otherwise approved in advance
                      byPSO;                                    .
                  (d) report any contact with law enforcement to your PSO within 24 hours;
                  (e) seek and/or maintain employment, and provide proof thereof to the PSO, l'ipon ·request;
                  (f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
                      other dangerous weapon; additionally, you must provide written proof of divestment of all
                      firearms/ammunition, currently under your control;
                  (g) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of
                      the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                  (h) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
                      prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
                      any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not
                      be used;            ·
                  (i) surrender your passport to the Clerk, United States District Court, and must not apply for or obtain a
                      passport or any other travel documents during the pendency of this case;
                  (j) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
                      conditions Of release, the following sum of money' or designated property: A $5,000 cash bond; and,
                      the titles of the following vehicles: 1993 Chevrolet Silverado, 2000 Chevrolet Silverado, 2004 Ford
                      F250, and 2004 Honda Accord;
                  (k) participate in the following Location Monitoring program component and abide by all the requirements
                      of the program, which will include having a location monitoring unit installed in your residence and a
                      radio frequency transmitter device attached to your person. You must comply with all instructions for
                      the use and operation of said devices as given to you by the Pretrial Services Agency and employees
                      of the monitoring company. You must pay all or part of the costs of the program based upon your
                      ability to pay as determined by the PSO. CURFEW: You are restricted to your residence every day
                      from 6:00 p.m. to 4:30 a.m., or as adjusted by the Pretrial Services office or supervising officer, for
                      medical, religious services, employment or court-ordered obligations; and,

                 USMS SPECIAL INSTRUCTIONS:
                 (I) your release on bond is delayed until the first working day following the posting of the cash bond and
                      the titles of the vehicles. I
AO 199C (Rev~09/08c ErlCA [Fresno]) Advice of Penalties                                                           Page     5
                                                                                                                         - - - of   Y   Pages

                                                     ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness,. victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more- you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years- you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                         Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I1 am aware of the penalties and sanctions
set forth above.




                                                                                          Defendant's Signature




                                                       Directions to the United States Marshal

(   ~defendant is ORDERED released after processing.

Date: _      _._/b__,_J----'---1l--1-/+-1{<{'-----
                                                                                        Judicial Officer's Signature
                                                                                                                       -
                                                               €'f,'l'-   f, <S-11').1t,"S,,,m~~'~ Jho._J t:t fto.Mo~

                     DISTRp3UTION:            COURT     DEFENDANT    PRETRIAL SERVICE     U.S. ATTORNEY          U.S. MARSHAL
